                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                     Plaintiff,                                    8:16CR115
       vs.
MARCOS DE LA TORRE,                                                AMENDED
                     Defendant.                                    JUDGMENT




In accordance with the Amended Memorandum and Order of this date,


IT IS ORDERED:

      1.     For the reasons set out in the accompanying Amended Memorandum and

Order and in the Court’s Memorandum and Order of September 5, 2019, ECF No. 129,

the Defendant’s correspondence construed as a Motion under 28 U.S.C. § 2255 to

Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody (“§ 2255 motion”),

ECF No. 128, is denied;

      2.     Defendant’s request for an evidentiary hearing is denied;

      3.     No certificate of appealability will be issued; and

      4.     The Clerk is directed to mail a copy of this Amended Judgment to the

Defendant at his last known address.

      Dated this 2nd day of December 2019.

                                                 BY THE COURT:
                                                 s/Laurie Smith Camp
                                                 Senior United States District Judge
